Citation Nr: 1633577	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-24 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1977 to December 1985.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that after a supplemental statement of the case was issued in March 2015, additional pertinent evidence was associated with the claims file.  The Veteran's representative submitted a waiver of agency of original jurisdiction (AOJ) consideration pursuant to 38 C.F.R. § 20.1304.  Therefore, the Board finds that remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304(c).

In January 2016, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  

Also, during the January 2016 Board hearing the Veteran withdrew his claim for service connection for a right wrist disability.  As such, that issue is no longer before the Board.  38 C.F.R. § 20.204.  Therefore, the Board will proceed only with the issues listed on the title page above.


FINDINGS OF FACT

1. The competent evidence of the record does not establish that the Veteran currently has a bilateral hearing loss disability for VA purposes. 

2. The Veteran's tinnitus is not related to military service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by letters in October 2009 and February 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided a VA examination of his claimed bilateral hearing loss and tinnitus in October 2014.  This examination and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the January 2016 Board personal hearing, the VLJ complied with these requirements.  The Veteran was advised at his hearing that the evidence did not currently show he had hearing loss according to VA's standards, and he was provided an opportunity to submit additional evidence.  After the hearing, additional VA outpatient records were obtained, and the representative waived RO consideration.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


II. Service Connection

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran claims service connection for bilateral hearing loss and tinnitus; specifically, averring that during service he worked on pumps in a sewage plant.  He was exposed to loud noise every day for several hours while in the pump station.  He had ear plugs, but sometimes he would take them out to talk to fellow airmen.  After work he had ringing in his ears and still has it today.  He also claims he received audiological testing at a VA outpatient center in 2015. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such as organic diseases of the nervous system to include sensorineural hearing loss and tinnitus, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002). 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system to include sensorineural hearing loss and tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

Evidence pertinent to his bilateral hearing loss claim includes a February 2003 private treatment record that notes the Veteran's hearing acuity was normal in both ears.  A November 2009 VA treatment record notes the Veteran's hearing was within normal limits.  (See Virtual VA, Capri, 11/10/09, pg. 85). 

The Veteran was afforded a VA audiological examination in October 2014.  The Veteran reported he was exposed to a moderate amount of noise from working with swage pumps during service.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
25
15
15
25
30
LEFT
15
15
10
35
30

Speech discrimination was 98 percent in both ears.  The examiner opined that the Veteran had sensorineural hearing loss in the frequency range of 500-4000 Hz in both ears and significant changes in hearing thresholds in service.  The examiner opined that it was at least as likely as not that the Veteran's hearing loss was caused by his military noise exposure.  The examiner explained that the Veteran stated he did not have any hearing problems prior to joining the military, was exposed to a moderate amount of noise from working with sewage pumps, and had a diagnosis of sensorineural hearing loss in both ears.  

When the Veteran was hospitalized in July 2015, the VA notes indicate he did not have hearing loss that affected his ability to understand or participate in medical care.  A December 2015 VA treatment record notes the Veteran did not have hearing loss, and hearing loss is not shown on his active problem list.

Regardless of the examiner's opinion, the audiometric results show that the Veteran does not have a hearing loss disability in either ear, as defined for VA disability benefits purposes.  Although the examiner checked the box diagnosing sensorineural hearing loss, the examination worksheet also contains a footnote that the Veteran "may have hearing loss at a level that is not considered to be a disability for VA purposes" - that is exactly the situation here. 

There are no other audiometric testing results in the record to indicate that the Veteran has a hearing loss disability.  Although the Veteran stated at his January 2016 Board hearing that he believed he had undergone additional audiological testing at a VA outpatient center in 2015, the Board has reviewed the VA treatment records for 2015 and through February 2016 and there is no indication that the Veteran underwent audiological testing.  As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim for service connection for bilateral hearing loss is denied.

With regard to the claim for tinnitus, the Board notes that while the October 2014 VA examiner found the Veteran was exposed to a moderate amount of noise in the military from working with sewage pumps, the Veteran's service treatment records are negative for any finding of tinnitus.  The Veteran's October 1985 separation examination found his ears were normal and he reported no ear trouble in his October 1985 report of medical history.    

A November 2009 VA treatment record notes the Veteran had no tinnitus.  (See Virtual VA, Capri, 11/10/09, pg. 85).  During the October 2014 VA audiological examination, the Veteran reported no tinnitus.  A December 2015 VA treatment record notes the Veteran did not have tinnitus.   

Based on the above, the Board finds that service connection for tinnitus is also not warranted.  The preponderance of the evidence demonstrates that symptoms of tinnitus have not been continuous since separation from active service in December 1985.  As noted above, the Veteran's October 1985 separation examination found the Veteran's ears were normal and he reported no ear trouble in his October 1985 report of medical history.  These findings and statements, made contemporaneous with service, are considered reliable and significant since the Veteran was then seeking only medical evaluation, and was not pursuing a disability claim.  

Also, following separation from service in December 1985, the evidence of record does not show any complaints, diagnosis, or treatment of tinnitus until the Veteran filed his claim for service connection for tinnitus.  The absence of post-service complaints, findings, diagnosis, or treatment for the claimed disorder for more than four decades after service separation is one factor that tends to weigh against a finding of chronic symptoms of tinnitus after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible). 

The Board finds that the preponderance of the evidence demonstrates that tinnitus did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no tinnitus symptoms during the one year period after service, and no diagnosis or findings of tinnitus of any severity during the one year post-service presumptive period.  Indeed, the evidence does not demonstrate complaints of tinnitus until decades later.  For these reasons, the Board finds that tinnitus did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for tinnitus are not applicable in this case.  38 C.F.R. §§ 3.307(a)(3) and 3.309(a) (2015).

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection in May 2000 for drug and alcohol addiction, but did not mention tinnitus symptoms at that time.  This suggests to the Board that there was no pertinent tinnitus symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a Veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for tinnitus, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not incur his current tinnitus in service, or the lack of tinnitus symptomatology at the time he filed the claim, or both.

While the Veteran asserted during his January 2016 Board hearing that he had ringing in his ears since service, the Board finds that this assertion is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of tinnitus symptoms after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, including the separation examination report and report of medical history, which are negative for any signs, symptoms, complaints, treatment, or diagnoses of tinnitus; a prior claim for service connection in 2000 with no mention of symptoms of tinnitus; the lack of any documentation of reports or treatment for tinnitus until 2009; a November 2009 VA treatment record that notes the Veteran had no tinnitus; the Veteran's denial of tinnitus during his October 2014 VA audiological examination; and a December 2015 VA treatment record that notes the Veteran did not have tinnitus. 

As such, the Board does not find that the evidence sufficiently supports chronic tinnitus symptomatology since service, so as to warrant a finding of a nexus between any currently claimed disorder and active service.

The Board acknowledges the Veteran's statements that he experienced tinnitus symptoms during active service, and that he believes that he currently has tinnitus related to the noise exposure he experienced during active service.  The Veteran is competent to provide evidence regarding matters that can be perceived by the senses, and he is competent in some instances to provide a competent opinion regarding etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  For the reasons discussed above, however, the Board finds that the evidence of record is more probative than the Veteran's lay assertions.  

As the Veteran's tinnitus was not found to have begun in service, is the result of in-service noise exposure, or is otherwise related to service, service connection for tinnitus must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


